Varriano v Varriano (2019 NY Slip Op 08971)





Varriano v Varriano


2019 NY Slip Op 08971


Decided on December 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2019

Gische, J.P., Mazzarelli, Singh, Moulton, JJ.


10591 301005/16

[*1] Anthony Varriano, Plaintiff-Respondent,
vMaria Proietti Varriano, Defendant-Appellant.


Maria Proietti Varriano, appellant pro se.

Judgment of divorce, Supreme Court, New York County (Tandra Dawson, J.), entered June 8, 2018, unanimously reversed, on the law, without costs, the judgment vacated, and the matter remanded for entry of a judgment consistent with this decision.
Under the circumstances presented, the judgment of divorce should have included a reservation of defendant's rights as to an interspousal tort action that was proceeding simultaneously in Supreme Court, Bronx County (see Xiao Yang Chen v Fischer, 6 NY3d 94, 102 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 17, 2019
CLERK